ANDERSON, J.
The bill was filed under chapter 127 of the Code of 1907 to quiet the title to land therein described, and compiled with section 5444 as to the averment of ownership and possession by the complainants.
It is insisted by the appellant that the failure of the bill to set out the source of complainant’s title rendered it subject to this ground of the demurrer interposed by him. The (statute neither requires nor contemplates that the source of the complainant’s claim or title should be set out in the bill of complaint. — Kendrick v. Colyar, 143 Ala. 597, 42 South. 110. The case of Berry v. T. & C. Co., 134 Ala. 622, 33 South. 8, has no bearing on this question.
The decree of the county court, overruling the respondent’s demurrer, is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, J J., concur.